ODOM, Judge,
concurring.
While I concur that error was waived when appellant failed to object to officer McCombs’ testimony, I dissent to the majority’s declaration on the facts of this case:
“Absent an objection, nothing is presented for review. This Court has held that a ground of error different from the objection raised at trial will not be considered.”
Actually, this is what the record reflects when the extraneous offense was first brought up:
“Q. Mrs. Cannon, isn’t it also a fact that, at the time you were arrested and your possessions were taken at the Police Station, that you had marijuana in your possession?
“A. Yes, sir.
“[Defense counsel]: Your Honor, I’m going to object to that. That’s an attempt by the State to try to show some extraneous offense, and we would object strenuously to that.
“THE COURT: Overruled.”
Thus, appellant clearly made an objection on the same ground urged on appeal and secured an adverse ruling on it. At that point in the trial the issue was preserved for appellate review. Only when McCombs later testified to the same facts without the same objection being reurged was the error waived.
Of course, had the first objection to the extraneous offense been made outside the presence of the jury, the issue would not have been waived. Art. 40.09(6)(d)(3), V.A. C.C.P.; Harryman v. State, Tex.Cr.App., 522 S.W.2d 512. That legislatively established rule makes exceedingly good common sense, but until the legislature expands that rule so that an objection once adversely ruled upon before the jury need not be reurged at each subsequent proof of the same facts, or until this Court is willing to reconsider the waiver doctrine applied in this case, it will be the duty of counsel either to secure an adverse ruling out of the presence of the jury or to reurge his objection at every point that the same matter is presented to the jury. Appellant’s counsel in this case having failed to reurge his objection to the extraneous offense at the second time it was proven, and having failed to secure his initial ruling outside the presence of the jury (Art. 40.09(6)(d)(3), supra), I concur in the affirmance on the grounds that such conduct waived the previously obtained adverse ruling.
ROBERTS and PHILLIPS, JJ., join this concurrence.